Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US 2007/0184639) in view of Tanaka (hereinafter “Tanaka II”) (US 2007/0138151).
Regarding claim 1, Tanaka teaches a system (Fig. 5), comprising: a galvanometer mirror system operative to rotate a beam path along which a laser beam is propagatable (Tanaka teaches “the use of a galvanometer mirror between the AOD 402 and the reflection-type diffractive optical element 403” in p.0065); a lens (405) arranged in the beam path (as shown in Fig. 5), wherein the lens is operative to focus the laser beam at a spot within a scan field (as shown in Fig. 5); an acousto-optic deflector (AOD) system (402) arranged in the beam path such that the galvanometer mirror system is between the AOD system and the lens (as shown in Fig. 5; Tanaka teaches “the use of a galvanometer mirror between the AOD 402 and the reflection-type diffractive optical element 403” in p.0065), wherein the AOD system is operative to deflect the beam path (p.0065); a computer (410) coupled to the AOD system (as shown in Fig. 5) and operative to execute machine-readable instructions to control an operation of the AOD system (p.0070); and a non-transitory machine-readable medium coupled to the computer (p.0070), the machine- readable medium having instructions stored thereon which, when executed by the computer, cause the AOD system to deflect the beam path (p.0070) in a manner that corrects for the scan field distortion (this limitation is considered intended use, therefore, little or no patentable weight is given; furthermore, this is considered a results of the deflection control).
Tanaka fails to disclose an f-theta scan lens arranged in the beam path such that the galvanometer mirror system is arranged along the beam path between the laser source and the f-theta scan lens, wherein the f- theta scan lens is operative to focus the laser beam at a spot within a scan field and wherein the f- theta scan lens has a local geometric distortion induces a scan field distortion wherein displacement of the spot within the scan field is prevented from being proportional to an angle between the beam path and an optical axis of the f-theta scan field.
Tanaka II teaches a system (Fig. 1, 2, 8 and 9) comprising an f-theta scan lens (104, 409, 507, 508) arranged in the beam path such that the galvanometer mirror system (103, 201, 408, 505, 506) is arranged along the beam path between the laser source (101, 401, 402, 501, 502) and the f-theta scan lens (as shown in Fig. 1, 2, 8 and 9), wherein the f- theta scan lens is operative to focus the laser beam at a spot within a scan field (p.0056-0058; p.0071; p.0080) and wherein the f- theta scan lens has a local geometric distortion induces a scan field distortion wherein displacement of the spot within the scan field is prevented from being proportional to an angle between the beam path and an optical axis of the f-theta scan field (p.0057-0058; p.0071; p.0080).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the lens of Tanaka, with Tanaka II, by providing an f-theta lens instead of the lens of Tanaka, for the advantages of improving accuracy, quality, and life-cycle stability.
Regarding claim 2, Tanaka and Tanaka II combined teach the system as set forth above, wherein the galvanometer mirror system is arranged such that the beam path is laterally displaced relative to a center of the entrance pupil of the f-theta scan lens when the beam path is rotated (Tanaka II; p.0056-0058; p.0071; p.0080; as shown in Fig. 1, 2, 3, 8 and 9).
Regarding claim 3, Tanka teaches a system (Fig. 5), comprising: a lens (405) arranged in a beam path along which a laser beam is propagatable (as shown in Fig. 5), wherein the lens is operative to focus the laser beam at a spot within a scan field (as shown in Fig. 5); a galvanometer mirror system (Tanaka teaches “the use of a galvanometer mirror between the AOD and the reflection-type diffractive optical element 403” in p.0065) operative to rotate the beam path (p.0065); an acousto-optic deflector (AOD) system (402) arranged in the beam path between the AOD system and the lens (as shown in Fig. 5; Tanaka teaches “the use of a galvanometer mirror between the AOD 402 and the reflection-type diffractive optical element 403” in p.0065), the AOD system operative to deflect the beam path (p.0065); a computer (410) coupled to the AOD system (as shown in Fig. 5) and operative to execute machine-readable instructions to control an operation of the AOD system (p.0070); and a non-transitory machine-readable medium coupled to the computer (p.0070), the machine- readable medium having instructions stored thereon which, when executed by the computer, cause the AOD system to deflect the beam path in a manner that corrects for the scan field distortion (p.0070).
Tanaka fails to disclose an f-theta scan lens arranged in the beam path, wherein the f-theta scan lens is operative to focus the laser beam at a spot within a scan field; wherein the galvanometer mirror system is arranged such that the beam path is laterally displaced relative to a center of the entrance pupil of the f-theta scan lens when the beam path is rotated to induce a scan field distortion in which displacement of the spot within the scan field is prevented from being proportional to an angle between the beam path and an optical axis of the f-theta scan field.
Tanaka II teaches a system (Fig. 1, 2, 8 and 9) comprising an f-theta scan lens (104, 409, 507, 508) arranged in the beam path (as shown in Fig. 1, 2, 8 and 9) , wherein the f-theta scan lens is operative to focus the laser beam at a spot within a scan field (p.0056-0058; p.0071; p.0080); wherein the galvanometer mirror system (103, 408, 505, 506) is arranged such that the beam path is laterally displaced relative to a center of the entrance pupil of the f-theta scan lens when the beam path is rotated (p.0056-0058; p.0071; p.0080; as shown in Fig. 1, 2, 8 and 9) to induce a scan field distortion in which displacement of the spot within the scan field is prevented from being proportional to an angle between the beam path and an optical axis of the f-theta scan field (p.0057-0058; p.0071; p.0080).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the lens of Tanaka, with Tanaka II, by providing an f-theta lens instead of the lens of Tanaka, for the advantages of improving accuracy, quality, and life-cycle stability.
Regarding claims 4 and 5, Tanaka and Tanaka II combined teach the system as set forth above, further comprising a laser source (Tanaka; 401) operative to generate the laser beam (Tanaka; p.0065).

Response to Arguments
Election/Restriction
Rejoinder of claim 6 is not proper because claim 6 was newly submitted after the non-final action filed on 04/21/2022 directed to an invention that is independent or distinct from the invention originally claimed (claims 1-5), also as noted on page 2 of the Final action on June 23, 2022.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 6 was withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Therefore, request for rejoin will not be granted.  
Applicant's arguments filed 07/24/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “However, nothing in paragraph [0070] teaches or suggests that computer 410 controls an operation of the AOD 402 to correct for scan field distortion of the projection lens 405. Moreover, the Final Office Action fails to identify any basis in fact or technical reasoning reasonably supporting a determination that the computer 410 of Tanaka ‘639 actually controls the AOD 402 to deflect the laser beam in a manner that corrects of scan field distortion of the projection lens 405. In view of the above, the Applicant submits Tanaka ‘639 does not teach that which it is relied upon to teach. Tanaka ‘151 does not cure this deficiency of Tanaka ‘639, and the Office Action does not allege as much.” on remarks page 6, lines 35-42.  In response to Applicant’s arguments, Tanaka teaches a non-transitory machine-readable medium coupled to the computer (p.0070), the machine- readable medium having instructions stored thereon which, when executed by the computer, cause the AOD system to deflect the beam path (p.0070) in a manner that corrects for the scan field distortion (this limitation is considered intended use, therefore, little or no patentable weight is given; furthermore, this is considered a results of the deflection control). 
Regarding claim 2, Applicant argues that “The Applicant has reviewed paragraphs [0056]-[0058], [0071] and [0080] of Tanaka “151 and have found therein no express or implied teaching indicating that the galvanometer mirror of Tanaka ‘151 (103, 408, 505 or 506) is actually arranged such that a beam path rotatable by the galvanometer mirror is laterally displaced relative to a center of the entrance pupil of the f-theta scan lens (104, 409, 507 or 508). The Office Action also fails to identify any basis in fact or technical reasoning reasonably supporting a determination that the galvanometer mirror of Tanaka ‘151 (103, 408, 505 or 506) is actually arranged such that a beam path rotatable by the galvanometer mirror is laterally displaced relative to a center of the entrance pupil of the f-theta scan lens (104, 409, 507 or 508). In view of the above, the Applicant submits Tanaka ‘151 does not teach that which it is relied upon to teach. For at least this additional reason, claim 2 is not rendered obvious based on the combination of Tanaka “639 in view of Tanaka ‘151.” on remarks page 8, lines 4-15.  In response to Applicant’s arguments, as shown for example in Fig. 3 of Tanaka II, changes in the angle of inclination of the galvanometer mirror 201 alters the light path of the laser beam which passes through different regions of the f-theta scan lens 104 (p.0058). Therefore, Tanaka II teaches wherein the galvanometer mirror system is arranged such that the beam path is laterally displaced relative to a center of the entrance pupil of the f-theta scan lens when the beam path is rotated (Tanaka II; p.0056-0058; p.0071; p.0080; as shown in Fig. 1, 2, 3, 8 and 9).
Regarding claims 3-5, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/24/2022

 /TU B HOANG/Supervisory Patent Examiner, Art Unit 3761